DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, JP 2007-223406 to Diachi, fails to disclose, in combination with the other limitations of claim 1, “the inner reinforcement is entirely located in the rear of the sash in the front-rear direction,” as recited in claim 1.  More specifically, the inner reinforcement member 17 of Diachi is clearly illustrated in FIGS. 1, 4, and 5 as extending on both sides of the sash 12 in the front-rear direction; thus contradicting the claim 1 recitation of “the inner reinforcement is entirely located in the rear of the sash in the front-rear direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARCUS MENEZES/Primary Examiner, Art Unit 3634